J-A26030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

PEDRO JULIO SUAREZ, JR.

                            Appellee                 No. 442 MDA 2014


                    Appeal from the Order February 18, 2014
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0003781-2013


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                          FILED OCTOBER 10, 2014

       The Commonwealth appeals from the February 18, 2014 order

granting the motion to suppress filed by Appellee, Pedro Julio Suarez, Jr. 1

After careful review, we reverse and remand for further proceedings.

       We summarize the relevant factual and procedural history of this case

as follows. Pennsylvania State Trooper Shawn E. Conrad was assigned to a

“large stolen ATV, all[-]terrain vehicle, investigation.” N.T., 11/19/13, at 6.

One of the victims in his investigation contacted Trooper Conrad to inform

him that “he believed one of the stolen vehicles was for sale on [C]raigslist.”

Id. Trooper Conrad investigated the Craigslist advertisement and contacted
____________________________________________
1
   The Commonwealth has averred, pursuant to Pa.R.A.P. 311(d), that the
trial court’s order would terminate or substantially handicap its prosecution.
Therefore, we have jurisdiction to address the Commonwealth’s interlocutory
appeal.
J-A26030-14


an individual named Manny by telephone. Id. at 7. Trooper Conrad “made

him believe [he] was a prospective buyer for the vehicle.”      Id.   Manny

instructed Trooper Conrad to meet him at a certain location in Reading,

Pennsylvania.

      Upon meeting Manny in Reading, he instructed Trooper Conrad to

follow him in his car to the location of the vehicle. Id. While en route to

this location, Manny stopped at a residence and picked up Appellee.     Id.

After this, they all proceeded to the Route 10 Self-Storage, located at 1060

Morgantown Road, Cumru Township, Pennsylvania. Id. at 6, 7. Once there,

Appellee and Manny opened a specific storage unit which revealed

“numerous ATV’s [sic] and a Mercedes-Benz[.]”       Id. at 8.   Manny and

Appellee brought out the vehicle they believed Trooper Conrad was

interested in purchasing; upon inspection, Trooper Conrad “was able to see

the [vehicle identification number (VIN)] had been ground off and

replaced[.]”    Id.   At this point, Trooper Conrad identified himself as

Pennsylvania State Police and took Manny and Appellee into custody, along

with the ATV. Id. at 9.

      Initially, Trooper Conrad returned to search the storage unit after

Appellee had given Trooper Conrad consent to do so. Id. However, upon

arriving back at the storage unit, an attorney who represented the actual

lessee of the unit rescinded the consent. Id. Trooper Conrad then applied

for a search warrant for the storage unit. Id. The search warrant was for


                                   -2-
J-A26030-14


“[s]tolen vehicles, [ATVs], motorcycles, and off-road motorcycles of all

make, model, and years … [as well as a]ny stolen vehicle, [ATV], motorcycle

and/or off-road motorcycle parts.” N.T., 11/19/13, Commonwealth’s Exhibit

1, at 1. The warrant was signed by a magisterial district judge. Id.; N.T.,

11/19/13, at 10.     Trooper Conrad testified that motor companies place

additional VIN markings in a number of hidden places on vehicles to deter

against theft. N.T., 11/19/13, at 12. Trooper Conrad also explained that a

stolen vehicle part “could be the size of a baseball or smaller.” Id. at 14.

      Upon returning to the storage unit with the search warrant, officers

opened the trunk of the Mercedes-Benz in the storage unit in an attempt to

locate the secret VIN number to ascertain whether it was stolen. Id. at 19.

Located inside the trunk was an opaque shopping bag.          Id. at 20.       The

officers opened the bag and looked at its contents.         Suppression Court

Opinion, 4/21/14, at 3.    The police saw boxes of ammunition and a black

bank deposit bag, which felt heavy when the officer tried to move it.

Affidavit of Probable Cause, 8/16/13, at 1. This heavy object was a black

handgun.    Id.    After this, Trooper Conrad sought an additional search

warrant to search the Mercedes-Benz, specifically for guns and narcotics.

N.T., 11/19/13, at 21; Affidavit of Probable Cause, 8/16/13, at 1.         The

additional search warrant was granted, and the second search of the trunk

revealed three plastic sandwich bags of cocaine. Affidavit of Probable Cause,

8/16/13, at 1.


                                     -3-
J-A26030-14


        On September 6, 2013, the Commonwealth filed an information

charging Appellee with two counts each of possession with intent to deliver

(PWID) and intentional possession of a controlled substance.2 On November

6, 2013, Appellee filed an omnibus pre-trial motion seeking to suppress the

evidence obtained from the shopping bag. The suppression court conducted

a hearing on November 22, 2013. On February 18, 2014, the suppression

court entered an order granting Appellee’s motion to suppress.        On March

10, 2014, the Commonwealth filed a timely notice of appeal.3

        On appeal, the Commonwealth presents two issues for our review.

              A.    Did the [suppression] court err in suppressing
              evidence found inside the trunk of the Mercedes
              Benz E320 where the warrant contained probable
              cause to enter the trunk?

              B.   Did the [suppression] court abuse its discretion
              in denying the Commonwealth’s motion to reopen
              the pretrial record where the challenge raised by
              [Appellee] was unclear and required clarification?

Commonwealth’s Brief at 4.

        We begin by noting our well-settled standard of review.

                    When the Commonwealth appeals from a
              suppression order, this Court may consider only the
              evidence from the defendant’s witnesses together
              with the evidence of the prosecution that, when read
              in the context of the record as a whole, remains
____________________________________________
2
    35 P.S. §§ 780-113(a)(30) and 780-113(a)(16), respectively.
3
  The Commonwealth and suppression court have complied with Pa.R.A.P.
1925.



                                           -4-
J-A26030-14


            uncontradicted. In our review, we are not bound by
            the suppression court’s conclusions of law, and we
            must determine if the suppression court properly
            applied the law to the facts.      We defer to the
            suppression court’s findings of fact because, as the
            finder of fact, it is the suppression court’s
            prerogative to pass on the credibility of the
            witnesses and the weight to be given to their
            testimony.

Commonwealth v. Hudson, 92 A.3d 1235, 1241 (Pa. Super. 2014)

(internal quotation marks and citations omitted).

      In its first issue, the Commonwealth avers that the suppression court

erroneously concluded that the first search warrant for the storage unit did

not authorize the police to search the shopping bag located in the trunk of

the Mercedes-Benz.     Commonwealth’s Brief at 12.      Appellee counters that

the search of the shopping bag exceeded the scope of the search warrant, as

it was “limited by the probable cause.” Appellee’s Brief at 13.

      The Fourth Amendment of the Federal Constitution provides in relevant

part that, “no Warrants shall issue, but upon probable cause, supported by

Oath or affirmation, and particularly describing the place to be searched, and

the persons or things to be seized.” U.S. Const. amend. IV. The specificity

requirements of the Fourth Amendment’s text reflect the Framers’ distaste

for “indiscriminate searches and seizures conducted under the authority of

‘general warrants’”.   Payton v. New York, 445 U.S. 579, 583 (1980).

However, “[a] particular warrant also assures the individual whose property

is searched or seized of the lawful authority of the executing officer, his need


                                     -5-
J-A26030-14


to search, and the limits of his power to search.”       Groh v. Ramirez, 540

U.S. 551, 561 (2004) (internal quotation marks and citation omitted). It is

also manifest that “a lawful search generally extends to the entire area in

which the object of the search may be found.” 4 Commonwealth v. Rega,

933 A.2d 997, 1013 (Pa. 2007) (citation omitted), cert. denied, Rega v.

Pennsylvania, 552 U.S. 1316 (2008).

       In this case, as noted above, the search warrant identified the place to

be searched as “[s]torage [u]nits number G3 and G4, a metal structure with

white siding with a blue door and roof, located witin [sic] the Route 10

Storage facility at 1060 Morgantown Road, Cumru Township[,] Berks

County, PA.” N.T., 11/19/13, Commonwealth’s Exhibit 1, at 1. Moreover,

the search warrant identified the things to be seized as “[s]tolen vehicles,

[ATVs], motorcycles, and off-road motorcycles of all make, model, and years

… [as well as a]ny stolen vehicle, [ATV], motorcycle and/or off-road

motorcycle parts.”      Id.   The suppression court concluded that the warrant

was supported by probable cause and the warrant did authorize the search

of the Mercedes-Benz’s trunk.          Suppression Court Opinion, 2/18/14, at 6.

However, the suppression court also concluded that the search warrant did
____________________________________________
4
  To further illustrate this principle, the Supreme Court has noted that
“[a]warrant to open a footlocker to search for marihuana would also
authorize the opening of packages found inside.” United States v. Ross,
456 U.S. 798, 821 (1982). By contrast, our Supreme Court has held that
“police … [cannot] properly search [a] jacket [if] they [are] looking for an
elephant.” Commonwealth v. Reese, 549 A.2d 909, 911 n.2 (Pa. 1988).



                                           -6-
J-A26030-14


not authorize the search of the shopping bag because “the Commonwealth

presented no evidence that the initial warrant authorized police to search

inside bags within the trunk of the vehicle.” Id.

       As noted above, a valid search warrant authorizes police to search any

area where the objects identified in the warrant are to be found.           Rega,

supra. As relevant in this case, the warrant specifically mentioned stolen

vehicle and ATV parts.        N.T., 11/19/13, Commonwealth’s Exhibit 1, at 1.

Furthermore, Trooper Conrad testified that a stolen vehicle part “could be

the size of a baseball or smaller.” Id. at 14. In our view, it logically follows

that a stolen vehicle part could have been found in a shopping bag located

within the trunk of the Mercedes-Benz, just as it could have been found in

the trunk of the Mercedes-Benz itself.           The shopping bag within the trunk

was within the scope of the “area in which [a stolen vehicle or ATV part]

may be found.” Rega, supra. The Commonwealth was not required under

the Fourth Amendment to present additional “evidence” that the police were

permitted to search the shopping bag.             The shopping bag was within the

scope of the permissible search pursuant to the warrant issued and signed

by the magistrate.5 See, e.g., Commonwealth v. Reese, 549 A.2d 909,


____________________________________________
5
  Appellee concedes that probable cause existed to issue the search warrant
and that the search of the Mercedes-Benz’s trunk was authorized.
Appellee’s Brief at 11. However, Appellee argues the search of the shopping
bag was beyond the scope of the warrant because Trooper Conrad had only
discovered evidence that a stolen vehicle was “left intact and merely
(Footnote Continued Next Page)


                                           -7-
J-A26030-14


911 (Pa. 1988) (stating, “[w]here a search warrant adequately describes the

place to be searched and the persons and/or things to be seized the scope of

the search ‘extends to the entire area in which the object of the search may

be found’ and properly includes the opening and inspection of containers and

other receptacles where the object may be secreted[]”), quoting United

States v. Ross, 456 U.S. 798, 821-822 (1982).                Therefore, because the

search warrant did authorize the search of the shopping bag, Appellee’s

Fourth Amendment rights were not violated.6

       Based on the foregoing, we conclude the suppression court erred when

it   granted   Appellee’s      motion     to     suppress.   See   Hudson,   supra.

Accordingly, the suppression court’s February 18, 2014 order is reversed,

and the case is remanded for further proceedings, consistent with this

memorandum.

       Order reversed. Case remanded. Jurisdiction relinquished.




                       _______________________
(Footnote Continued)

renumbered creating the illusion of a vehicle that is legal.” Id. Appellee
further argues the warrant only “authorized a search for parts in the same
manner that [Trooper] Conrad had discovered[.]” Id. However, we note
the probable cause affidavit in this case also notes that a “stolen vehicle can
be dismantled and the parts from it sold.” N.T., 11/19/13, Commonwealth’s
Exhibit 1, at 2. Therefore, this is not an impediment to our decision.
6
 In light of our resolution of the Commonwealth’s first issue, we need not
address its remaining issue on appeal.



                                            -8-
J-A26030-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2014




                          -9-